TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00261-CV


In re American International Specialty Lines Insurance Company




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator American International Specialty Lines Insurance Company's petition for 
writ of mandamus is denied, and its motion for temporary relief is dismissed.  See Tex. R. App. P.
52.8(a), 52.10.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   October 17, 2008